DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 39-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/29/2022.

Applicant's election with traverse of  Group I, claims 29-38, in the reply filed on 4/29/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists and cites MPEP 803 in support.  This is not found persuasive because the search burden requirement pertains to US restriction practice and not to Unity of Invention practice, which does not require that a search burden exists. See MPEP 801. 
As shown in the restriction requirement mailed on 3/18/2022, the groups of inventions I-IV lack unity of invention because the groups do not share the same or corresponding special technical feature. Groups III and IV do not require the technical features of Groups I and II, i.e. a peripheral edge of the nanofiber layer having a thickness of from 0.1 to 10 µm, and the nanofiber layer including at least 3 mm of a gradation region having a thickness that gradually increases inward from the peripheral edge. Groups I, II and IV do not require the technical features of Group III, i.e. ejecting a material liquid from a nozzle while applying a high voltage between the nozzle and counter electrode, and depositing, onto a collecting unit, nanofibers produced from the material liquid by electrospinning. Groups I, II and III do not require the technical feature of Group IV, i.e. a collecting unit configured to collect nanofibers produced by electrically stretching the material liquid, and a mechanism configured to move at least either the nozzle or the collecting unit. Group I does not require the technical feature of Group II, i.e. attaching the nanofiber sheet by placing the nanofiber layer in contact with a surface of an object.
Additionally, as shown in the 103 rejections below, claim 29 is not considered inventive, hence there cannot be a shared inventive technical feature in ALL claims and thus there is a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sostek (WO 2015/051042).
Regarding claim 29, Sostek discloses a nanofiber sheet (Figs. 1A, 1B and 1D) comprising a substrate layer (pg. 8, lines 2-9, lines 17-22 and lines 24-30), and a nanofiber layer located on one surface side of the substrate layer and containing nanofibers of a polymer compound (pg. 8, lines 6-9 and pg. 9, lines 17-20 and pg. 16, lines 1-32), wherein a peripheral edge of the nanofiber layer has a thickness of from 0.1 to 10 µm (pg. 7, lines 13-19), and the nanofiber layer has a gradation region having a thickness that gradually increases inward from the peripheral edge (Figs. 1A, 1B and 1D; claim 14; pg. 7, lines 19-26).
However, Sostek fails to specifically teach the gradation region being at least 3 mm.
	Sostek teaches that the nanofiber layer can have edges with a variety of different shapes (pg. 6, lines 7-13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the nanofiber layer in Sostek to have a gradation region of at least 3 mm in order to provide a nanofiber layer with the desired shape. 
	Regarding claim 30, Sostek teaches the substrate layer including a region that extends outward from the peripheral edge of the nanofiber layer (Figs. 1A, 1B and 1D).
Regarding claim 31, the limitation “layered in a peelable manner” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Sostek clearly teaches all the structural limitations of the claimed nanofiber sheet. Accordingly, the nanofiber sheet of Sostek is capable of performing the intended use recited in claim 31. 
Regarding claim 32, Sostek discloses the substrate layer’s surface facing the nanofiber layer is flat (Figs. 1A, 1B and 1D).
	Regarding claim 33, Sostek fails to specifically teach a difference in thickness between an inner end of the gradation region and the peripheral edge being 5 µm or greater. Sostek teaches that the nanofiber layer can have edges with a variety of different shapes (pg. 6, lines 7-13). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the nanofiber layer in Sostek to have the difference in thickness between an inner end of the gradation region and the peripheral edge being 5 µm or greater in order to provide a nanofiber layer with the desired shape. 
Regarding claim 34, Sostek fails to specifically teach the planar-view shape of the nanofiber layer being a shape including, in its contour, a plurality of curvilinear sections having different curvatures; a shape including, in its contour, a plurality of rectilinear sections, or a shape including, in its contour, both the curvilinear sections and the rectilinear sections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planar-view shape of the nanofiber layer in Sostek to have a shape including, in its contour, a plurality of curvilinear sections having different curvatures; a shape including, in its contour, a plurality of rectilinear sections, or a shape including, in its contour, both the curvilinear sections and the rectilinear sections in order to provide a nanofiber layer with the desired shape. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
	Regarding claim 35, Sostek discloses the nanofiber layer being located adjacent to the substrate layer, and the substrate layer has air permeability since it is a woven or knitted material (page 8, lines 1-6 and lines 25-26).
	Regarding claim 37, Sostek discloses the nanofiber layer being water-insoluble (pg. 16, lines 1-32 and pg. 17, lines 1-17).
	Regarding claim 38, Sostek discloses the nanofiber sheet comprising an adhesive layer adherable to a surface of an object, and the adhesive layer being located between the substrate layer and the nanofiber layer, or on a surface of the nanofiber layer on an opposite side from the substrate layer (page 11, lines 16-22).

Claims 29-35, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Amari et al. (JP2016005871) [hereinafter Amari].
Regarding claim 29, Amari discloses a nanofiber sheet (Fig. 1) comprising a substrate layer (layer 12), and a nanofiber layer (layer 11) located on one surface side of the substrate layer and containing nanofibers of a polymer compound (claim 4), wherein a peripheral edge of the nanofiber layer has a thickness of from 0.1 to 10 µm (pg. 7, third paragraph), and the nanofiber layer has a gradation region having a thickness that gradually increases inward from the peripheral edge (Fig. 1).
However, Amari fails to specifically teach the gradation region being at least 3 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the size of the gradation region of the nanofiber layer in Amari to be of at least 3 mm in order to provide a nanofiber layer with the desired handleability. 
	Regarding claim 30, Amari teaches the substrate layer including a region that extends outward from the peripheral edge of the nanofiber layer (Fig. 1, region 13).
Regarding claim 31, Amari discloses the nanofiber layer and the substrate layer being layered in a peelable manner (abstract).
Regarding claim 32, Amari discloses the substrate layer’s surface facing the nanofiber layer is flat (Fig. 1).
	Regarding claim 33, Amari fails to specifically teach a difference in thickness between an inner end of the gradation region and the peripheral edge being 5 µm or greater. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanofiber layer in Amari to have the difference in thickness between an inner end of the gradation region and the peripheral edge being 5 µm or greater in order to provide a nanofiber layer with the desired shape and handleability. 
Regarding claim 34, Amari fails to specifically teach the planar-view shape of the nanofiber layer being a shape including, in its contour, a plurality of curvilinear sections having different curvatures; a shape including, in its contour, a plurality of rectilinear sections, or a shape including, in its contour, both the curvilinear sections and the rectilinear sections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the planar-view shape of the nanofiber layer in Amari to have a shape including, in its contour, a plurality of curvilinear sections having different curvatures; a shape including, in its contour, a plurality of rectilinear sections, or a shape including, in its contour, both the curvilinear sections and the rectilinear sections, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04.
	Regarding claim 35, Amari discloses the nanofiber layer being located adjacent to the substrate layer, and the substrate layer has air permeability (Fig. 1; page 5).
	Regarding claim 37, Amari discloses the nanofiber layer being water-insoluble (pg. 6, third paragraph).
	Regarding claim 38, Amari discloses the nanofiber sheet comprising an adhesive layer adherable to a surface of an object, and the adhesive layer being located on a surface of the nanofiber layer on an opposite side from the substrate layer (page 12).

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest the distinct feature of “the substrate layer has, on a surface facing the nanofiber layer, a plurality of depressions or projections each having a width greater than a fiber diameter of the nanofiber”.

     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781